 
 
                                                         JS-6
 
 
 
 
 
                         UNITED STATES DISTRICT COURT
 
              CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 

     ROBERT S. BALDERRAMA,            ) NO. SACV 17-00186-GW (AS)
                                    )
                    Plaintiff,        )
                                    )
               v.                     )           JUDGMENT
                                    )
     NANCY A. BERRYHILL,              )
   Acting Commissioner of Social    )
     Security,                        )
                                    )
                                      )
                  Defendant.        )
                                      )
                                    )
        Pursuant to the Order Accepting Findings, Conclusions and
   Recommendations of United States Magistrate Judge, IT IS HEREBY
   ADJUDGED that Judgment is entered in favor of Defendant.

             DATED: September 16, 2019.


                               ______________________________________
                                                GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE


